Citation Nr: 1725289	
Decision Date: 07/03/17    Archive Date: 07/18/17

DOCKET NO.  13-14 768	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include depression.

2.  Entitlement to service connection for residuals of right foot amputation, to include as secondary to service-connected great right toe fracture or diabetes mellitus.

3.  Entitlement to service connection for a kidney disorder, to include nephropathy, to include as secondary to diabetes mellitus or as due to contaminated water at Camp Lejeune.

4.  Entitlement to service connection for neuropathy, to include as secondary to diabetes mellitus.

5.  Entitlement to service connection for obesity, to include as secondary to diabetes mellitus.

6.  Entitlement to service connection for anemia, to include as secondary to complications from diabetes mellitus or as due to contaminated water at Camp Lejeune.

7.  Entitlement to service connection for peripheral vascular disease, to include as secondary to diabetes mellitus.

8.  Entitlement to an initial compensable rating for migraines.

9.  Entitlement to a rating in excess of 10 percent for a left knee disorder.

10.  Entitlement to a rating in excess of 10 percent for hypertension.

11.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Howell, Associate Counsel




INTRODUCTION

The Veteran had active duty service from October 1984 to January 1988.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  Jurisdiction has since been transferred to the RO in Oakland, California (hereinafter the Agency of Original Jurisdiction (AOJ)).  In preparing to decide the issue on appeal, the Board has reviewed the contents of the Veteran's electronic files, including Legacy Content Manager and Veterans Benefit Management System (VBMS) claims files.  All records are now in these electronic systems.

The Veteran provided testimony before the undersigned Veterans Law Judge (VLJ) at a videoconference hearing in August 2016.  A copy of that hearing transcript has been associated with the file.

During the August 2016 hearing testimony, the Veteran's representative requested waiver of initial review by the AOJ for further evidence submitted concerning this appeal.  See 38 C.F.R. § 20.1304(c) (2016).

Although part of the Veteran's claim was initially limited to the question of entitlement to service connection for diabetic nephropathy, the medical evidence reflects his kidney disorder has progressed to end stage renal disease.  See, e.g., June 2014 VA Treatment Records.  Therefore, the issue, as reflected on the title page of this decision, was broadened to include service connection for a kidney disorder.  See Clemons v. Shinseki, 23 Vet. App. 1, 9 (2009).

In March 2014, the Veteran raised claims of entitlement to service connection for an eye condition, and entitlement to an increased rating for service-connected erectile dysfunction.  It does not appear that the AOJ has taken action to adjudicate these claims.  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b).
The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action, on his part, is required.


REMAND

As an initial matter, the appeal must be remanded in order to obtain outstanding Social Security Administration (SSA) records.  The claims file contains a June 2012 SSA notice of decision, and indicates medical records used in the decision may be relevant to the issues on appeal.  The claims file does not appear to contain any other SSA records, and does not indicate that VA has attempted to obtain relevant SSA records.  Upon remand, any available SSA records should be obtained.

Diabetes Mellitus

The Veteran has a service connection claim for diabetes mellitus pending AOJ development and adjudication.  Several of the Veteran's claims are based on a theory of service connection secondary to diabetes mellitus, and must be considered on appeal.  See Bingham v. Principi, 18 Vet. App. 470 (2004), aff'd sub nom, Bingham v. Nicholson, 421 F.3d 1346 (Fed. Cir. 2005).  These claims include service connection for residuals of right foot amputation, nephropathy (kidney disorder), neuropathy, and peripheral vascular disease.  See, e.g., February 2009 VA Examination; March 2009 Claim; August 2016 Hearing Testimony.  In addition, the Veteran has claimed that anemia is secondary to his renal issues (nephropathy), and depression is secondary to his right foot amputation.  See August 2016 Hearing Testimony.  Finally, there is evidence of record that the Veteran's obesity is related to his diabetes mellitus.  See, e.g., November 1989 Private Medical Records; November 2010 Claim.

The Board notes that the claim of entitlement to service connection for diabetes mellitus has a complicated procedural history.  The Veteran originally filed a claim for diabetes mellitus in November 1991, and the AOJ denied service connection in August 1993.  The Veteran again filed a diabetes mellitus claim in March 2009.  In April 2010, the AOJ declined to reopen the claim.  In November 2010, the Veteran filed a supplemental claim for compensation, requesting to reopen claim of diabetes mellitus.  As this November 2010 supplemental claim was filed within a year of the AOJ's adjudication of the issue, the Board recognizes this filing as a notice of disagreement concerning the diabetes mellitus claim.  38 U.S.C.A. § 7105(b); 38 C.F.R. § 20.302.  The AOJ has yet to issue an appropriate statement of the case for this issue.  See Manlicon v. West, 12 Vet. App. 238 (1999).

As the theories of service connection for residuals of right foot amputation; nephropathy; neuropathy (kidney disorder); peripheral vascular disease; anemia; depression; and obesity are intertwined with the raised issue of service connection for diabetes, the Board must defer appellate adjudication of the service connection claim at this time.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 2 Vet. App. 180, 183 (1991).

On remand, the AOJ must issue a statement of the case addressing the claim of entitlement to service connection for diabetes mellitus.  See Manlicon v. West, 12 Vet. App. 238 (1999).

Camp Lejeune

The Veteran served at Marine Corps Base Camp Lejeune, North Carolina (Camp Lejeune), from February to August 1985.  See, e.g., April 1988 Military Records; April 2014 Veteran Statement.  During the August 2016 Board hearing, the Veteran raised the theory that his anemia and kidney disorder were the result of exposure to contaminated water at Camp Lejeune.  Therefore, additional development is warranted.

The Board observes that VA has developed special adjudicatory procedures for Veterans stationed at Camp Lejeune who drank contaminated water with adjudication centralized to the Louisville RO.  See M21-1 Adjudication Procedures Manual, Part IV, Subpart ii, Chapter 1, Section I, Topic 7, Subtopics a-k. 



Left Knee Disorder

The Veteran seeks a rating in excess of ten percent for his left knee disorder.  Regrettably, a new examination is required to comply with recent developments in the law pertaining to this claim.  The United States Court of Appeals for Veterans Claims (Court) in Correia v. McDonald, 28 Vet. App. 158 (2016), held that the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  See 38 C.F.R. § 4.59.  There is no current examination which meets the Correia requirements.

Hypertension

During the August 2016 Board hearing, the Veteran testified that his blood pressure fluctuates from very high to extremely low, causing him to experience blackouts and occasionally pass out.  The schedular criteria do not evaluate this aspect of hypertension disability.  The Veteran should be afforded VA examination to evaluate whether his reported blackouts and syncopal episodes are associated with service-connected hypertension.

TDIU

In an April 2010 rating decision, the AOJ denied entitlement to TDIU.  In January 2013, a VA examiner noted that the Veteran was unemployable due to his kidney disorder, anemia, and chronic disease.   Entitlement to service connection for these disorders is being remanded to the AOJ for further development.  A total disability evaluation based on individual unemployability due to service connected disabilities is inextricably intertwined with these claims for entitlement to service connection.  Issues are considered to be inextricably intertwined when a determination on one issue could have a significant impact on the outcome of another.  Harris v. Derwinski, 1 Vet. App. 180 (1991).  Therefore, the Board defers consideration of TDIU.

Accordingly, the case is REMANDED for the following action:

1. Furnish the Veteran a statement of the case addressing the claim of entitlement to service connection for diabetes mellitus.  In order to perfect an appeal of the claim, the Veteran must still timely file a substantive appeal.

2.  Obtain VA treatment records since March 2016, and associate them with the claims file.

3.  Request from SSA copies of documents, including medical records and any decisions, issued in connection with the Veteran's claim for benefits.  All attempts to obtain records should be documented in the claims folder.

4.  Follow all current development procedures for the development of the Veteran's service connection claims, including anemia and kidney disorder, as a result of exposure contaminated water at Camp Lejeune.  See M21-1, Part IV.ii.1.I.7.a-k.

5.  The Veteran should be afforded a VA examination to address the current severity of his left knee disorder.  The examiner must review the physical and electronic claims file including the Veterans Benefits Management System and Legacy Content Manager files and note such review in the examination report. 
 
The examiner must address the severity and effects of the Veteran's disability.  In particular, the VA examination must include range of motion testing for both knees in the following areas:

	Active motion;
	Passive motion;
	Weight-bearing; and
	Nonweight-bearing.

If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

The examiner should note any functional limitation caused by the left knee disorder.  
 
All opinions expressed by the examiner must be accompanied by a complete rationale, with citation to relevant medical findings.

6.  The Veteran should be afforded VA examination to evaluate whether his reported blackouts and syncopal episodes, claimed as due to high and low fluctuations in blood pressure, are associated with service-connected hypertension. 

7.  After completing the above actions and considering any other developments discovered by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated.  If any claim remains denied, a supplemental statement of the case must be provided to the Veteran and her representative.  After the Veteran and her representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
T. MAINELLI
Veterans Law Judge, Board of Veterans' Appeals



